Citation Nr: 1620922	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-38 667	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for mechanical low back pain.

2.  Entitlement to a compensable disability rating for residuals of a bursectomy of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 1990.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims for ratings higher than 0 percent, so compensable ratings, for his service-connected mechanical low back pain and for his service-connected right ankle bursectomy residuals.

In support of his claims, the Veteran testified at a hearing at the RO in December 2013 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

The Board remanded the claims to the Agency of Original Jurisdiction (AOJ) in March 2014 for further development and consideration - including to obtain potentially relevant records from the Social Security Administration (SSA), as well as possible private treatment records, and to then have the Veteran undergo another VA compensation examination reassessing the severity of these disabilities. 

The Veteran since has had these additional examinations in July 2014 with an addendum in September 2014, but after considering the results the Appeals Management Center (AMC) issued a Supplemental Statement of the Case (SSOC) in March 2015 continuing to deny these claims and returned them to the Board for further appellate consideration.


Regrettably, however, as will be discussed, the VA medical opinions from the July 2014 examination and September 2014 addendum do not substantially comply with the prior remand directives.  Consequently, there has to be correction of this deficiency before deciding these claims on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  
But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is again REMANDING these claims to the AOJ.


REMAND

As already mentioned, the Board previously remanded these increased-rating claims in March 2014, partly for a new VA compensation examination, because it had determined that the June 2008 VA examiner's opinion that the current low back and right ankle disabilities are new and separate disorders, rather than manifestations of the service-connected disabilities, was nonetheless insufficient to decide the claims.  The Board emphasized that, in rendering these opinions, that prior examiner had failed to consider or discuss the competent reports of the Veteran as to the onset and continuity of his symptoms, specifically failing to address his credible complaints of ongoing pain and other symptoms since incurrence of his service-connected low back and right ankle disorders, and failing to reconcile these complaints with the ultimate conclusion that his disabilities now present were unrelated to his military service (meaning separate and distinct from, not instead part and parcel of, his service-connected disabilities at issue).

The Veteran was provided this requested VA examination in July 2014; a medical opinion also was provided at the conclusion of that evaluation and in a September 2014 addendum.  As part of her opinions, however, the examiner only made the cursory statement that she had reviewed the Veteran's personal statement.  

She did not discuss his lay statements of continuous and/or recurrent symptoms since incurrence of his service-connected low back and right ankle disorders and she did not reconcile these statements with her opinions.  Still more comment consequently is needed.

Accordingly, these claims are again REMANDED for the following still further development and consideration:

1. If still available, request still additional comment from the July 2014 VA compensation examiner that also provided the September 2014 addendum concerning the present nature and severity of the Veteran's low back and right ankle disorders.  Have this examiner refamiliarize herself with the relevant evidence in the claims file, including the evidence specifically cited in this and the prior remand.  If this examiner is no longer available to comment, have someone else do it that has the necessary qualifications and competence.  Also, if additional examination is needed, have it done.

a. With regard to the Veteran's low back disability, all pertinent symptomatology, including lumbosacral spine range of motion and all neurological findings, must be reported in detail.  All indicated diagnostic testing and evaluation must be accomplished.  Applications of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint must be considered.  In particular, the examiner must specifically detail any additional range of motion loss due to pain on use, after repetitive motion, or owing to flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As well, the examiner must specify whether there is ankylosis, either favorable or unfavorable.  The examiner is additionally asked, to the extent possible, to identify and provide a clear diagnosis of all disorders affecting the Veteran's low back, i.e., whether in the way of degenerative disc disease, degenerative joint disease, retrolisthesis, herniates nucleus pulposus and/or mechanical low back pain.

As stated in 38 C.F.R. § 4.13, the goal of the requested reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or, in other words, continue, the diagnosis or etiology upon which service connection for the Veteran's low back disability was initially granted.  The examiner resultantly must specify all present-day diagnoses and/or make a change to a diagnosis where medically justified, but with an explanation of the justification. 

The examiner is then asked to identify and describe all symptoms and all manifestations attributable to each diagnosis.  That is to say, the examiner is asked to try and differentiate, if possible, the extent of symptoms attributable to the Veteran's service-connected mechanical low back pain from those attributable to any other diagnosed disability.

If the examiner determines that any current low back symptoms are the result of conditions other than that for which the Veteran is service connected, the examiner must determine whether these symptoms are so inseparable from the Veteran's service-connected low back disorder (mechanical low back pain) that they are, for all intents and purposes, part and parcel of the service-connected disability.  If the examiner is unable to make this distinction, then he/she should expressly so state and consider all symptoms in the aggregate as part and parcel of the Veteran's low back disability (mechanical low back pain).  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (explaining that where it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require that reasonable doubt be resolved in the Veteran's favor and such signs and symptoms attributed to the service-connected disability). 

In providing this additional comment, the examiner must consider the following: 

* Service treatment records (STRs) dated from August 1989 through July 1990 detailing the Veteran's complaints of lower back problems;

* The March 1991 VA General Medical Examination and Radiology Report diagnosing mechanical low back pain;

* The April 2008 VA Joints Examination diagnosing degenerative disk disease;

* The April 2008 statement in support of claim in which the Veteran describes his history of low back problems and then current symptoms;

* September 2008 private surgical report and radiological records diagnosing herniated nucleus pulposus at L4-L5 and describing the resultant microdiscectomy; and

* The December 2013 Board hearing testimony in which the Veteran describes the current symptoms attributable to and the history of his low back disorder.  

It is absolutely imperative the examiner provide explanatory rationale for all opinions offered, whether favorable or unfavorable to the claim.  As part of his or her explanation, the examiner must discuss the Veteran's lay statements of low back pain in service with continuous or recurrent symptoms of pain since discharge from service and whether this low back pain is related or attributable to his service-connected low back disability or, instead, disability unrelated to his service.

b. 
With regard to the Veterans right ankle disability, all pertinent symptomatology, including right ankle range of motion (expressed in degrees) and all neurological findings must be reported in detail.  The examiner must comment on whether any limitation of motion shown is moderate versus marked.  All additional indicated diagnostic tests and studies should be accomplished. Applications of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  In particular, the examiner should specifically detail any additional range of motion loss due to pain on use, after repetitive motion, or due to flare-ups.  See DeLuca, 8 Vet. App. at 206.  As well, the examiner should specify whether there is ankylosis.

After the above testing and evaluation is completed, the examiner is asked, where possible, to identify and provide a clear diagnosis of all disorders affecting the Veteran's right ankle, i.e. his arterial ulcer, diabetic ulcer, degenerative changes, and/or residuals of a bursectomy. 

As stated in 38 C.F.R. § 4.13, the goal of the requested reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or, in other words, continue, the diagnosis or etiology upon which service connection for the Veteran's right ankle disability was initially granted.  The examiner should provide additional diagnoses or make a change to a diagnosis where medically justified, with an explanation of the justification. 

Then, the examiner is asked to identify and describe all symptoms and all manifestations attributable to the diagnoses provided.  The examiner is asked to attempt to differentiate, if possible, the extent of symptoms attributable to the Veteran's service-connected right ankle bursectomy residuals from those attributable to any other diagnosed disability, to include his diabetes.

If the examiner determines that any current right ankle symptoms are the result of conditions other than that for which the Veteran is service connected, the examiner should determine if such symptoms are so inseparable from the Veteran's service-connected right ankle condition that they are part and parcel of the service-connected disability. If the examiner is unable to make this distinction, then he/she should expressly so state and consider all symptoms in the aggregate as part and parcel of the Veteran's right ankle disability.  See Mittleider, 11 Vet. App. at 182.


c. 
In providing this opinion, the examiner should consider the following: 

* STRs dated from April 1988 through July 1990 detailing the Veteran's history of ankle issues and his recurrent bursa on his right lateral fibula, including excision and post-surgical recurrence;

* The March 1991 VA General Medical Examination and Radiology Report discussing the residuals of the bursectomy, specifically a well-healed horizontal scar to the right malleolus;

* The April 2008 statement in support of claim in which the Veteran describes his history of right ankle problems and current symptoms;

* August 2007 private consultation report for "chronic right ankle ulcer," which states that the site of the in-service cyst removal has "now broken down into an ulcer" and describes the ankle condition as a "diabetic ulcer";

* A March 2009 private wound care note, which states that the Veteran's right ankle ulcer was not related to diabetes, but rather, was related to a "longstanding problem with a right ankle cyst"; 

* 
Private treatment records dated from August 2013 to October 2013 reflecting treatment for a right ankle ulcer alternatively classified as "diabetic" or "arterial" in nature, including September 2013 radiological results noting an impressing of minimal degenerative changes in the ankle joint space.

* The December 2013 Board hearing testimony in which the Veteran describes the current symptoms attributable to and the history of his right ankle condition.

The examiner must provide a complete explanation for all opinions provided, including the underlying basis of the opinion, whether favorable or unfavorable to the claim.  As part of his or her explanation, the examiner must discuss the Veteran's lay statements of a recurrent ulcer since discharge from service and whether this recurrent ulcer is related or attributable to his service-connected right ankle disability or, instead, separate and distinct from it.

2. Review the medical examination report to ensure it adequately responds to the questions asked, including that it provides adequate explanation supporting the opinions stated.  If the report is deficient in any respect, return the file to the examiner for further review and all necessary additional discussion. 

3. 
Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, or are not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

